Case 0:20-cv-61944-WPD Document 35 Entered on FLSD Docket 01/21/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-61944-CIV-DIMITROULEAS

  RAW LIFE ORGANICS LLC, a Florida
  Limited Liability Company,

           Plaintiff,

  vs.

  SBL, LLC d/b/a GLOBAL
  CANNABINOIDS, a Nevada Limited
  Liability Company,

        Defendant.
  ___________________________________/

    ORDER ADOPTING AND APPROVING REPORT AND RECOMMENDATION OF
     MAGISTRATE JUDGE; GRANTING DEFENDANT’S MOTION TO COMPEL
                    ARBITRATION AND STAY ACTION


           THIS CAUSE is before the Court upon Defendant SBL, LLC d/b/a Global Cannabinoids

  (“Global Cannabinoids”)’s Motion to Compel Arbitration and Stay Proceedings [DE 16] and the

  November 5, 2020 Report and Recommendation of Magistrate Judge Lurana S. Snow (the

  “Report”) [DE 33]. The Court notes that no objections to the Report [DE 33] have been filed,

  and the time for filing such objections has passed. As no timely objections were filed, the

  Magistrate Judge’s factual findings in the Report [DE 33] are hereby adopted and deemed

  incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert.

  denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir.

  1993).

           Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 33] and record and is otherwise fully advised in the premises. The Court agrees
Case 0:20-cv-61944-WPD Document 35 Entered on FLSD Docket 01/21/2021 Page 2 of 2




  with the Magistrate Judge’s analysis and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 33] is hereby ADOPTED and APPROVED;

         2. Defendant Global Cannabinoids’s Motion to Compel Arbitration and Stay

             Proceedings [DE 16] is hereby GRANTED as follows:

                 a. Plaintiff may present its claims or defenses to the arbitrator as required by the

                      parties’ agreement;

                 b. This case is DISMISSED WITHOUT PREJUDICE;

                 c. The part of the Motion seeking to stay the action is DENIED AS MOOT;

                 d. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any

                      pending motions.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 21st day of January, 2021.




  Copies to:
  Counsel of Record
